      Case 1:17-cr-00410-MHC-RDC Document 48 Filed 09/21/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


 ABDULRAHMAN TIJANI,                           MOTION TO VACATE
                                               28 U.S.C. § 2255
        Movant,
                                               CRIMINAL ACTION FILE
 V.                                            NO. 1:17-CR-0410-MHC-RDC

 UNITED STATES OF AMERICA,                     CmL ACTION FILE
                                               NO. 1:20-CV-0359-MHC"RDC
        Respondent.


                                       ORDER

       Movant Abdulrahman TiJani has filed a motion to vacate, set aside, or

correct an allegedly illegal sentence in accordance with 28 U.S.C. § 2255 ("Motion

to Vacate ) [Doc. 34]. This matter is before the Court on the Final Report and

Recommendation of the Magistrate Judge [Doc. 46] ("R&R") recommending that

the motion to vacate be denied and that a certificate of appealability not be issued.

The Order for Service of the R&R [Doc. 47] provided notice that, in accordance

with 28 U.S.C. § 636(b)(l), the parties were authorized to file objections within

fourteen (14) days of the receipt of that Order. No objections have been filed

within the permitted time period.

       Absent objection, the district court judge "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge,"
    Case 1:17-cr-00410-MHC-RDC Document 48 Filed 09/21/20 Page 2 of 2




28 U.S.C. § 636(b)(l). Based upon the absence of objections to the R&R, in

accordance with 28 U.S.C. § 636(b)(l), the Court has reviewed the R&R for plain

error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court


finds no plain error and that the R&R is supported by law.

      The Court APPROVES AND ADOPTS the Final Report and

Recommendation [Doc. 46] as the judgment of the Court. It is hereby ORDERED

that Movant's motion to vacate, set aside, or correct an allegedly illegal federal


sentence in accordance with 28 U.S.C. § 2255 [Doc. 34] is DENIED.

      It is further ORDERED that a certificate of appealability is DENIED

because Movant has not met the requisite standard. Slack v. McDaniel, 529 U.S.


473, 483-84 (2000). Movant may not appeal the denial of his motion but may seek

a certificate from the United States Court of Appeals for the Eleventh Circuit under

Federal Rule of Appellate Procedure 22. Rule 1 l(a). Rules Governing § 2255

Proceedings for the United States District Courts.

      The Clerk is DIRECTED to close the civil case file.

      IT IS SO ORDERED this 21st day of September, 2020.




                                        MARK H. COHEN
                                        United States District Judge


                                           2
